DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. (See Page 31 of the Specification for an EPO reference not listed on Applicant’s IDS or used as a priority document.) 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “403” and “404”, a front side and a back side, respectively, of a frame structure (see Page 12, Line 32 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10C” (see Figure 2A), “20” (see Figure 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101a” has been used to designate both a front viewing surface (see Page 18, Line 12) and a camera body (Page 20, Lines 6-7).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the moveable patient couch, and the relationship of said couch to a gantry bore, the relationship defining a first side of said bore, as recited in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
On Page 14, at Line 32, change “201v” to --201b-- to correct an obvious typographical error; and,
On Page 20, at Line 4, change “might be considers” to --might be considered-- to correct an obvious typographical error.
Further, The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting all of any errors of which applicant may become aware in the specification.
Appropriate correction is required.

A preliminary examination of this application reveals that it includes terminology which is so different from that which is generally accepted in the art to which this invention pertains that a proper search of the prior art cannot be made. For example, the following issues: 
the use of the term “through-going bore” to refer to both a gantry housing (i.e., the shell or shroud that encompasses the gantry rotor/ring and any elements mounted thereon) and a gantry bore (i.e., an opening/empty area that is formed in a center of, an enclosed by the gantry housing, such as the outer walls of the structure pictured in Figures 10, 11, 14, and 15), and the absence of the term “housing”, “shell”, “shroud”, etc., to describe the outer shell of a gantry structure, and the absence of any terminology to describe just the overall structure commonly referred to in the art as a “gantry”, as illustrated and claimed therein; 
the resulting description of the “camera carrier” mounted “in connection with” the inner side of the “through-going bore” [which appears to be a mounting to: an outer surface of a gantry housing at a location of the bore in Figures 10 and 11, but an inner side of a gantry housing at the bore in Figures 14 and 15]; 
the “camera carrier”, also referred to interchangeably as the “arch” appears to be a set of “rails” and a separate carrier device mounted on said rails, wherein said cameras are mounted within the carrier device rather than directly to the arched set of rails, wherein the separate carrier device is not clearly distinguished from said rails;
it is unclear what structural element is referred to as the “front body part” and “back body part” of a “ring-shaped body”, i.e., if the “body” is describing a face of the rail system as viewed from one side of the device, or the additional carrier-type component (see, especially, Page 15, Line 33-Page 16, Line 11 of the specification, in combination with drawing objection regarding item number 101a above);
the “rotatable ring-gantry”, commonly referred to as a rotor or rotatable ring in the art, in combination with the absence of a description of the gantry as whole and the issues with the bore above;
the use of “bore-based medical system” to refer to a radiotherapy and imaging system, or medical imaging system;
the lack of a therapy source, wherein the therapy beam is referred to as being emitted by the “rotatable-ring gantry” (presumed to be a rotor within a gantry system); and,
the meaning of the phrase “iso-center focus point of the bore” is not understood.
Applicant is required to provide a clarification of these matters or correlation with art-accepted terminology so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In Claim 1, at Line 18, change “are configured record” to --are configured to record--, for the sake of grammatical accuracy and clarity;
In Claim 2, at Line 2, change “said inner side” to --an inner side of the bore-- for the sake of proper antecedence [but note the issues under 35 USC 112 below];
Also in Claim 2, at Lines 5-6, change “comprises a transparent area at the wavelengths visible to cameras” to --comprises an area transparent to wavelengths that are visible to the monitoring cameras” for the sake of grammatical accuracy, proper antecedence, and clarity;
Also in Claim 2, at Lines 6-9 are grammatically awkward such that the limiting meaning of the limitations therein are not understood;
In Claim 3, at Line 2, change “cameras is mounted “ to --cameras are mounted-- for the sake of grammatical accuracy and clarity;
In Claim 3, at Lines 4-5, change “cameras is mounted “ to --cameras are mounted-- and change “internal camera mirrors of two treatment monitoring cameras is angled” to --internal camera mirrors of the two treatment monitoring cameras are angled-- for the sake of grammatical accuracy, antecedence, and clarity;
In Claim 7, at Line 2, change “mirrors is arranged” to --mirrors are arranged--, and at Lines 3-4 change “configured to be 45 degrees or above” to --configured to be equal to or greater than 45 degrees-- for the sake of grammatical accuracy and clarity;
Also in Claim 7, Line 3 recites “the viewing surface of the camera”, wherein there is insufficient antecedent basis for “the viewing surface” of the camera in the claim [Claim 4 recites a viewing surface, but Claim 7 does not depend from Claim 4.];
In Claim 8, at Lines 7-8 change “are configured with said mirror angle α1 equal α2” to --are configured such that a first mirror angle, α1, is equal to a second mirror angle, α2-- for the sake of grammatical accuracy and clarity;
Also in Claim 8, at Line 9 change “first and second sensor comprises” to --first and second image sensors each comprise-- for the sake of grammatical accuracy and clarity;
In Claim 12, at Lines 4-5, change “the front and back body part is connected” to --the front and back body parts are connected-- for the sake of grammatical accuracy and clarity;
In Claim 15, at Line 2, change “the left and right arches is connected” to --the left and right arches are connected-- for the sake of grammatical accuracy and clarity;
In Claim 16, at Lines 1-2, change “two treatment monitoring cameras is mounted” to --two treatment monitoring cameras are mounted-- for the sake of grammatical accuracy and clarity;
In Claim 16, at Line 3, change “two treatment monitoring cameras is mounted” to --two treatment monitoring cameras are mounted-- and, at Line 4, change “cameras is angled” to --cameras are angled-- for the sake of grammatical accuracy, antecedence, and clarity;
Also, in Claim 18, at Line 4, change “of two monitoring cameras” to --of the two monitoring cameras-- for the sake of antecedence and clarity.
Claims 4-6, 9-11, 13, 14, 17, 19, and 20 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a radiation therapy and imaging system, does not reasonably provide enablement for all possible medical systems. Further, the specification, while being enabling for monitoring cameras mounted on a carrier body, said body mounted to a rail system, said rail system mounted to inner or outer surfaces of an outer housing of a medical gantry for radiation imaging/therapy systems, does not reasonably provide enablement for cameras mounted in direct connection to a “bore”. (See Claim 1 for both issues.) The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. (See Specification objections and 35 USC 112 rejections with respect to the phrase “bore-based medical system”.)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, the phrases “bore based medical system”, “camera carrier”, render the claim indefinite insofar as the structurally and/or functionally limited meanings intended be encompassed by the phrases are not understood for the reasons as stated in the specification objections above. 
Further with respect to Claim, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “through-going bore” in claim 1 is used by the claim to mean “an outer shell/shroud of a standing medical imaging gantry,” i.e., a housing of a gantry, while the accepted meaning of a bore in a medical system having a gantry is “a space/tunnel enclosed by an outer surface of the gantry shell/shroud/housing for patient access there through.” The term is indefinite because the specification does not clearly redefine the term, and the specification does not include a gantry housing (as depicted in Figures 10, 11, 14, and 15). The term “ring-gantry” in claim 1 is used by the claim to mean “a rotor/rotatable ring structure within a gantry” while the accepted meaning of a ring gantry in a medical system is the entire gantry system, including a stationary portion, enclosed by a housing or as the base of a c-arm, the rotary frame (e.g., rotor, c-arm) that carries imaging/therapy components mounted thereon, and the components themselves (with any associated circuitry, cooling devices, etc. The term is indefinite because the specification does not clearly redefine the term.
Further with respect to Claim 1, at Line 5 the claim recites a “rotatable ring-gantry configured to emit a radiotherapy beam”, rendering the claim indefinite insofar as it is unclear how a gantry (or rotor) emits a radiotherapy beam, which requires a radiotherapy source.
Further with respect to Claim 1, it is not understood if the camera carrier, described in Lines 12-13 as configured to be mounted inside the bore “in connection with the inner side of the through-going bore” is intended to be limited to the same structure as the carrier type body, connected to the arches which are mounted to an inner side of a gantry housing, as recited in Lines 14-19, and it is unclear how an empty space (e.g., bore or tunnel) bore has a mounting surface, rather than a wall of a gantry housing that encloses the bore. 
With respect to Claim 2, at Lines 2-3, the claim recites that the system “comprises an internal space between said inner side and an outer facing side of the bore based medical system”, rendering the claim indefinite insofar as “the inner side” in parent claim 1 is recited with respect to the bore (see rejection above, this is presumed to mean the gantry housing surrounding the bore), not the entirety of the system itself, such that the structural/functional relationships  of the system, bore, inner side, outer side, and “internal space” are not understood from the claim as presently written.
Further with respect to Claim 2, Lines 6-9 are grammatically awkward and contain several run-on phrases, such that the limiting meaning of the lines is not understood.
With respect to Claim 3, the claim recites that the two treatment monitors are “mounted on a carrier body”, rendering the claim indefinite insofar as the cameras are disclosed as being mounted “in connection with” the inner side of the bore (see Claim 1 rejection above), wherein it is unclear where said carrier body is intended to be with respect to said inner side. 
Further with respect to Claim 3, Lines 3-4 recite that cameras “are mounted on the carrier body at an equal distance from a symmetric line of the carrier body”, rendering the claim indefinite insofar as it is unclear what constitutes the configuration of the symmetric line of the carrier body (e.g., longitudinal? vertical? As measured with respect to the rotor/ring?)
With respect to Claim 4, Lines 2-3 recite that the camera viewing surface faces “an iso-center focus point” of the system, rendering the claim indefinite insofar as it is unclear how an isocenter may, itself, comprise a focus. Perhaps this was intended to be recited as either --a system isocenter-- or a focal point of an imaging/therapy subsystem of the medical system. [Claims 17 and 18 contain the same issue.]
With respect to Claim 12, Lines 7-8 recite that cameras are mounted “at an equal distance from a symmetric line of the partly ring-shaped body”, rendering the claim indefinite insofar as it is unclear what constitutes the configuration of the symmetric line of the partly ring-shaped body (e.g., longitudinal? vertical? As measured with respect to the rotor/ring?). Further, it is unclear if the “partly ring-shaped body” is intended to encompass the same structural component as the “camera carrier”, as Claim 12 recites the camera carrier is “configured as” a partly ring-shaped body.
With respect to Claim 14, it is unclear what structural element is intended to be encompassed by “the first arch hinge arrangement”, and there is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 15, it is not understood if the “carrier body” is intended to be the same structural element as the “camera carrier”, the “partly ring-shaped body”, both, or neither. Further, Lines 3-4 recite that cameras are mounted “at an equal distance from a symmetric line of the carrier body”, rendering the claim indefinite insofar as it is unclear what constitutes the configuration of the symmetric line of the carrier body (e.g., longitudinal? vertical? As measured with respect to the rotor/ring?).
Claims 5-11, 13, 16, 19, and 20 are rejected by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/04/22